Cite as 2014 Ark. App. 129

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-257


TIMOTHY ALLEN FIVEASH                             Opinion Delivered   February 19, 2014

                               APPELLANT          APPEAL FROM THE BOONE
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CR2012-149-4]

                                                  HONORABLE ROBERT
STATE OF ARKANSAS                                 McCORKINDALE, II, JUDGE

                                  APPELLEE        MOTION TO WITHDRAW DENIED;
                                                  REBRIEFING ORDERED



                           PHILLIP T. WHITEAKER, Judge


       Timothy Allen Fiveash appeals from his Boone County Circuit Court convictions for

driving on a suspended license, careless or prohibited driving, failure to wear a seat belt, no

license tags, no proof of liability insurance, and obstruction of government operation.1

Counsel for Fiveash has filed a no-merit brief and a motion to withdraw as counsel pursuant

to Arkansas Supreme Court Rule 4-3(k) on the ground that an appeal would be wholly

without merit. Because counsel has failed to abstract and address a hearsay objection made

at trial, we must order rebriefing.




       1
        These charges were tried together with a first-offense DWI charge and a careless-and-
prohibited-driving charge stemming from a separate incident. Fiveash was also convicted on
those charges. An appeal of those convictions is pending in companion case, Fiveash v. State,
2014 Ark. App. ___ (CR-13-251).
                                 Cite as 2014 Ark. App. 129

       Appellate counsel has filed a brief with this court stating that no evidentiary objections

were made at trial. However, our independent review of the record reveals that defense

counsel made an objection on hearsay grounds to testimony elicited by the State from

Trooper Billy Martin of the Arkansas State Police. The State argued that the testimony was

not being introduced for the truth of the matter asserted and, therefore, did not constitute

hearsay. The trial court overruled the objection. Counsel has failed to abstract this adverse

ruling or explain why it has no merit.

       Our Rule 4-3(k), which is based on Anders v. California, 386 U.S. 738 (1967), sets

forth the framework for constitutionally permissible no-merit briefs. In order to satisfy Rule

4-3(k) and the framework set forth in Anders, counsel is required to file an abstract and

addendum of the proceedings below, including all objections and motions decided adversely

to appellant, and a brief in which counsel explains why there is nothing in the record that

would support an appeal. A no-merit brief that fails to address an adverse ruling does not

satisfy the requirements of Rule 4-3(k)(1) and must be rebriefed. Sartin v. State, 2010 Ark.
16, 362 S.W.3d 877.

       Because counsel has failed to properly abstract and address all adverse rulings as

required under our rules, we order counsel to cure the deficiency by filing a substituted brief,

abstract, and addendum within fifteen days from the date of this opinion. Ark. Sup. Ct. R.

4-2(b)(3) (2013). The deficiency we have noted is not to be taken as an exhaustive list. We

encourage counsel, prior to filing a substituted brief, to examine Rules 4-2 and 4-3 to ensure




                                               2
                                Cite as 2014 Ark. App. 129

that he has complied with our rules and that no additional deficiencies are present. Wells v.

State, 2012 Ark. App. 151.

       Motion to withdraw denied; rebriefing ordered.

       HARRISON and WOOD, JJ., agree.

       Cullen & Co., PLLC, by: Tim J. Cullen, for appellant.

       No response.




                                             3